﻿1.	 The people and Government of Costa Rica welcome the accession of a new State, Saint Christopher and Nevis, to independent life and to the United Nations. We were pleased to be present at the solemn celebration of its independence. We extend to its people and Government our wishes for prosperity in freedom and a national life full of accomplishment and constant development.
2.	International co-operation is an essential element in achieving the principles embodied in the San Francisco Charter in the sphere of human rights. In pursuance of those principles, the United Nations has adopted, among other instruments, the Universal Declaration of Human Rights, the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights and its Optional Protocol, thus upholding the principle that the human being is the subject matter of international law.
3.	A great deal has been done in this Held. Regrettably, none the less, there still remain victims of discrimination by reason of colour, race, sex, religion or national origin. Millions of people, particularly in the third world, live in conditions of poverty unworthy of the human being. Regrettably also, the numbers of refugees increase because of persecution for ideological reasons, foreign occupation and forced displacement caused by military conflict.
4.	I should like to take this opportunity to express thanks on behalf of the Government and people of Costa Rica to UNHCR and the Intergovernmental Committee for Migration for the attention given to the great problem of refugees in my country. We have registered 11,464 refugees thus far—one third of the total number—but the flow of refugees in the past months  particularly that of Nicaraguan refugees, has increased rapidly. In March this year 45 refugees per week entered our country, and in October the average rate is 175 per week. This is a tremendous burden to Costa Rica, and we hope for international co-operation to resolve the conflict.
5.	So much violence, injustice and poverty illustrate the vast task we must carry out in the human rights Held in order to make them a reality for everyone. States' compliance with the principles and legal instruments protecting those values is an indispensable factor in that urgent endeavour, which is intrinsically related to peace, but we must rely on other machinery as well to make the work of the United Nations more effective and expeditious. Eighteen years ago Costa Rica, understanding that need, proposed the establishment of a United Nations high commissioner for human rights. That initiative has had many ups and downs, but the need for it is felt increasingly. It is not the first time in the United Nations that a good idea takes a long time to yield fruit.
6.	We hope that at the next session of the Commission on Human Rights, of which Costa Rica is a member, the resolution recommending the creation of a high commissioner's of the will be adopted. The proposal is not intended to be a panacea for the ills afflicting the world in the field of human rights, but the high commissioner could be an important factor in improving the situation and going beyond rhetoric. We urge all delegations to give careful attention to that initiative, which has been given serious study by the Sub-Commission on Prevention of Discrimination and Protection of Minorities. That Sub- Commission has helped to dispel doubts concerning the mandate of the high commissioner, whose work would provide the United Nations with another tool in the struggle which has already given it so much prestige.
7.	One serious danger to peace is what was so eloquently described by President Betancur as  this insidious disguise of barbarity which is terrorism , whose most recent manifestation was the Rangoon tragedy, where a group of high government officials from the Republic of Korea were killed, where an attempt was made on the life of its President and where the Socialist Republic of the Union of Burma was plunged into mourning. The United Nations must wage an intense struggle against that dangerous scourge of modern man.
8.	There is a need to reactivate the process of peace through national reconciliation in Central America, Cyprus, Korea and Chad. This is true of Lebanon as well, where such reconciliation requires the withdrawal of foreign troops. It is as urgent there as in Afghanistan and Kampuchea. There is also an urgent need for peace for the noble Palestinian people. I reiterate here what I stated last year: Costa Rica is confident that we are not far from the day when that long-suffering people can at last live at peace with its neighbours in a territory where it can assert its national identity.
9.	Another terrible scourge is that of racism, which is so odiously manifested in South Africa. The international community must redouble its efforts to convince that country that its behaviour violates the fundamental values of mankind today. The tension caused by the conflict in South Africa is also a threat to world peace.
10.	One other manifestation of institutionalized racism and continuing colonialism is the illegal behaviour of South Africa in Namibia. Costa Rica had the honour of hosting the first regional symposium organized by the United Nations concerning that situation. On that occasion, the President of Costa Rica, Luis Alberto Monge, reaffirmed our determination to contribute, within the United Nations framework, to efforts to bring about the self-determination of Namibia and affirmed that  no force, interest or consideration alien to the legitimate will of the Namibian people to establish the Government of its choice should be allowed to weaken the pressure of the international community on the Republic of South Africa to comply with the United Nations resolutions on the problem of Namibia.
11.	The thirty-eighth session of the General Assembly is taking place in the midst of an unprecedented crisis which particularly afflicts the developing countries. It is a crisis which, as President Mitterrand has said, widens the gap between the rich, who are increasingly rich in spite of the crisis, and the poor, who are increasingly impoverished because of the crisis.
12.	The experience of recent years demonstrates that the world economy cannot work properly with the restrictive policy of the industrialized countries, the high rates of interest, the increasing indebtedness, the squandering of resources on weapons in both North and South and the social inequalities that exist within both poor and rich societies and lead to increasingly superfluous consumption. The stagnation of the financial system and the weakening of the sources of the growth of production have created untenable imbalances and generated a crisis which cannot be resolved through the traditional economic policies. The seriousness of contemporary problems makes necessary a reformulation of existing relations in the world economic order.
13.	What particularly concerns us in this bleak general picture is the foreign debt problem of the developing countries. The non-industrialized nations today have debts amounting to $700 billion, loaned for the benefit of creditors and debtors alike. On the one hand, the efforts to control inflationary pressure in the industrialized countries by restricting the supply and demand of money moderated the growth of production and trade and reduced the demand for local credit. On the other hand, in the developing countries it was necessary to compensate with external credits for the income lost through a decline in the value and volume of exports and the further imbalances caused by an increase in the price of oil for the importing countries. The convergence of excessive liquidity in the hands of the international banking system and the developing countries' growing need for external financing resulted in the creation of a situation whose seriousness calls for joint action by the industrialized and the developing nations.
14.	It is essential that the entire international community heed the appeals to begin the urgent task of global negotiations. The first signs of an economic recovery that is restricted geographically and limited to certain sectors should not be a reason for closing the door to those negotiations, which concern the future of the entire international economic system. We should not make the mistake of thinking that a few nations can by themselves bring about lasting well-being.
15.	The heavy burden of indebtedness of the third world nations endangers the health and the future of the world economy. Several developing countries, including Costa Rica, have shown an unprecedented sense of responsibility in imposing upon themselves austerity programmes which in many cases endanger their political and social balance. For example, Costa Rica has managed to control inflation. At the beginning of 1982 the inflation rate was 85 per cent per annum, and it has now been reduced to 17 per cent per annum. It has acted similarly to tackle the phenomenon of currency devaluation. Our exchange rate in 1982 was 64 colones to the dollar, and today it is 44 to the dollar. All this has been done at a high social cost which has tested the strength of our democratic institutions. This has taken place, and is taking place, during critical times, when the contraction of international trade, the marked deterioration in the prices of primary commodities and the ruinous terms of trade all work against us and the sacrifices that have been accepted by our people. Today, when the poor nations give daily proof of their good will and sense of responsibility, North and South must work together to formulate a new pattern of international economic relations so as to bring about justice through equitable distribution of the fruits of progress, giving new momentum to the process of development and also distributing responsibilities equitably.
16.	It must be clear that partial actions taken by some countries in collaboration with the major international institutions, although necessary and useful, can be only a first step towards more complete structural action.
17.	At the thirty-seventh session from this rostrum, I commented on the initiatives promoted by Costa Rica to bring about peace in Central America. I spoke of the Forum for Peace and Democracy and the peace plan for Central America adopted at the San Jose conference held on 4 October 1982, with the participation of eight foreign ministers. The immediate result of the Forum was the creation of the Centre for Electoral Consultation and Promotion. That Centre is now establishing a group of experts able to provide, on request, services to Governments and public bodies in regard to the better conduct of voting procedures. It functions in San Jose and is part of the Inter-American Institute of Human Rights, which also has its headquarters in the capital of my country.
18.	What we are seeking to ensure through the activities of the Centre is that the will of the people, respect for which is essential to the exercise of the right of self- determination of the peoples, is expressed as authentically as possible through periodic, free and honest consultation of the people. Elections must be not only a means of expression of the people's acceptance of the system of governing the destiny of the nation, but also an essential criterion for deciding whether or not in any given country democracy is working. This is so because the exercise of electoral rights, together with that of all the other human rights, makes the ordinary individual's participation in the Government of his country possible, genuine and significant.
19.	The realistic and imaginative San Jos6 peace plan was followed by other joint efforts when the Contadora Group was formed, with its own commendable and sincere initiatives. Costa Rica was pleased to welcome that Group because it saw in it the development of the ideas put forward at San Jose, strengthened and enriched by the political will of four Governments that foster harmony and international solidarity. After many months of determined work, in September in Panama, the five Central American foreign ministers and the four from the Contadora Group prepared the Document of Objectives,' which is to play such an important role in the future. Costa Rica participated constructively in its drafting, with initiatives that were reflected in another document, entitled  Bases for peace in Central America , which was presented by Costa Rica, El Salvador, Honduras and Guatemala. My Government also proposed a link between the ideas of peace and democracy, and that concept too was welcomed. All that work gave a strong impetus to the Contadora process and made it possible to progress beyond the initial statements and begin a stage of talks in which the political will of the Central American Governments would be tested. The parties concerned will soon set about giving legal form to the Document of Objectives with a view to its implementation. We are approaching the moment of truth.
20.	In the last analysis, we must ensure real freedom, and to achieve that noble and fundamental purpose we must promote the establishment in Central America of truly democratic Governments, so that in each country there will be, as is already the case in Costa Rica, political and legal mechanisms capable of dealing with the social
demands and problems with respect for the essential dignity of the human person. That is possible only when the citizens participate in the political process and in all social activities in complete freedom.
21.	Therefore, Costa Rica is confident that the Contadora process will soon reach its ultimate goal. Of course, many difficulties will have to be overcome. Some will arise as a result of the complex nature of the problems at the root of the crisis, others as phenomena promoted in order to hamper the work being done to bring about peace.
22.	The achievement of detente in Central America now and of lasting peace subsequently is basically the responsibility of regional bodies or mechanisms. Regional bodies are more suitable and appropriate than universal ones because they are closer to the circumstances and are better able to appreciate the causes of the occurrences and the reasons underlying the attitude of the countries involved in each problem or conflict. In the view of Costa Rica it makes no sense to confuse the issue and bring into the debate, as Nicaragua has done, those who have little basis for judgment and might, in spite of their good faith, be victims of harmful manipulations.
23.	My Government today reiterates its support for the Contadora process, because peace is its earnest aspiration. Why does Costa Rica want peace? This question might seem at first glance to be redundant, because peace is essential in any society. None the less, a careful examination shows that there are some that impose peace in order to eliminate any vestige of a free, creative or even rebellious spirit. That is the peace of the totalitarian State, of a monolithic society—a peace that subjugates. Others, on the other hand, promote peace so that all ideas may merge irrepressibly and assert themselves with full vigor. That is the peace of a democratic State, of a pluralistic society—a peace that is life-enhancing.
24.	Since the dawn of its existence, Costa Rica has had the good fortune to live in peace and develop a democratic society, in the constant and zealous search for styles of life consistent with the dignity of every inhabitant of the country. Democracy works in Costa Rica because it is a faithful reflection of the nature of Costa Ricans. There is nothing artificial or imposed in our political system. Democracy works in Costa Rica because Government institutions correspond to the way of thinking, the feelings and the beliefs of the people, that is to say, to its culture. It is the people that determines its destiny through periodic free and honest elections and participates in public office through its representatives or directly by constant control of the leaders, helped by the free expression of opinion. Similarly, in order to fulfil civic obligations and other social and individual tasks, the citizens make an intelligent use of the law. Costa Rica is a country that believes deeply in law as the fundamental means of bringing harmony to the society and making it possible for a constant process of change to take place. That is why electoral rights are enshrined in a special chapter of the Political Constitution, separate from the one that is devoted to the other human rights.
25.	This highlights its great importance. In that chapter we have the guiding principles for the electoral process and the basic prerequisites for exercising it. At the top of the system the Political Constitution puts an electoral high court with full jurisdiction to act independently of the legislative and executive branches. The pluralism of ideas expressed in the country fully and without limitation daily strengthens and tests the political system. The right to establish political parties is guaranteed in a constitutional clause, and in practice those organizations fulfil the complex and essential functions assigned to them in the modem State for the progress of government. Four political parties are represented in the Legislative Assembly—two major parties and two minority parties—and they reflect the spectrum of contemporary political thought.
26.	Pluralism is reflected as well in the functioning of the press, which is in the hands of private individuals and which acts with complete freedom, aware of its decisive role in safeguarding the democratic institutional apparatus. There are four newspapers and several weeklies, seven television stations and more than 100 radio broadcasting stations. The State has only one television station and one radio station, for cultural purposes.
27.	Freedom of worship is complete and is constitutionally protected. Artistic performances are varied, rich in expression and free from interference by the State. This alone suffices to answer the question  Why does Costa Rica want peace? . But we have other data further underscoring Costa Rica's desire to continue to live as it has thus far.
28.	Costa Rica allocates .2 per cent of its gross domestic product to education and 7.8 per cent to health costs. This contrasts with the 0.7 per cent allocated to the police forces in the country. Public expenditure per capita on education and health is 20 times higher than that allocated to the police forces. As a result of this allocation of resources to social development, life expectancy in Costa Rica today is 73.2 years, and 80 per cent of the population is covered by the social system, while there are other systems covering almost the entire population. Of the nine goals set by WHO for the year 2000, Costa Rica has already achieved seven. As to the other two, in 1983 we achieved 85 per cent of the target for one. With regard to chronic diseases, such as cardiovascular diseases and cancer, we hope to achieve the target in the near future. As regards education, at the present time 92 per cent of the population is literate, reflecting an educational system which is mandatory and universal.
29.	Therefore, Costa Rica wants peace in order to continue its progress towards the goals of individual and community growth. It does not want peace for repressive purposes internally or for aggressive purposes externally. Of course, there are great obstacles and dangers that the people must overcome in its indefatigable struggle for individual freedoms and general well-being. At the present time Costa Rica is confronting the obstacle of the world economic crisis, to which I have already referred. The impoverishment of broad sectors of the population puts pressure on the political system almost to the point of preventing its emergency adjustment machinery from functioning effectively, with the consequent negative effects on social stability. Costa Rica wants peace in order to correct this situation, always within the framework of democratic institutions.
30.	The upheaval which is afflicting the brother peoples of Central America also threatens the peace of Costa Rica. As the tyrannies of the past several times endangered the democratic vocation of Costa Rica, the Costa Rican people is now afraid that dictatorships of another character may interfere in the activities of a society which only pursues progress in freedom. Costa Rica wants peace in order to avoid the realization of its fears in Central America.
31.	My country is not involved in the armed conflicts taking place in other parts of Central America. Its neutrality is a result of its respect for the principle of non-intervention in the internal affairs of other States and the fact that 35 years ago it banned the army as a permanent institution in order to devote its resources—as I have
already pointed out—to social programmes of great priority. None the less, this does not mean that my country is not concerned by what is happening in the region. On the contrary, Costa Rica feels that it is bound to continue to promote vigorously and tenaciously the united participation of the international community, especially the democratic community, in the establishment of a climate conducive to freedom. In this way the Central American conflict can be settled, leading to the creation of genuinely democratic political institutions and thus to the firm establishment of the reign of peace which Costa Rica desires, for its own benefit and for the benefit of all its brother countries.
